                     UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF WEST VIRGINIA
                             AT CHARLESTON



UNITED STATES OF AMERICA

v.                              CRIMINAL ACTION NO. 2:16-00136-7

KRISTOPHER SHAUN WOODSON


             PROBATION REVOCATION AND JUDGMENT ORDER
                   MEMORANDUM OPINION AND ORDER


          On January 4, 2019, the United States of America

appeared by Ryan A. Saunders, Assistant United States Attorney,

and the defendant, Kristopher Shaun Woodson, appeared in person

and by his counsel, L. Thompson Price, for a hearing on the

petition seeking revocation of probation submitted by United

States Probation Officer M. Dylan Shaffer.    The defendant

commenced a three-year term of probation in this action on March

8, 2017, as more fully set forth in the Judgment Including

Sentence Under the Sentencing Reform Act entered by the court on

March 23, 2017.


          The court heard the admissions of the defendant and

the representations and argument of counsel.
          For reasons noted on the record of this proceeding,

which are ORDERED incorporated herein by reference, the court

found by a preponderance of the evidence that the defendant has

violated the conditions of probation in the following respects:

(1) the defendant used and possessed controlled substances as

evidenced by a positive urine specimen submitted by him on April

26, 2017, for hydrocodone, the defendant having admitted to the

probation officer that he consumed a Tylenol 3; a positive urine

specimen submitted by him on August 2, 2017, for cocaine; a

positive urine specimen submitted by him on August 9, 2017, for

cocaine and methamphetamine, the defendant having admitted to

the probation officer that he used cocaine and Xanax, but a lab

test later confirmed the presence of cocaine and

methamphetamine; a positive urine specimen submitted by him on

October 20, 2017, for oxymorphone; a positive urine specimen

submitted by him on December 4, 2017, for cocaine; a positive

urine specimen submitted by him on July 24, 2018, for

benzodiazepine, methamphetamine and amphetamine, the defendant

having admitted he ingested benzodiazepine, but a lab test later

confirmed the presence of amphetamine and methamphetamine; a

positive urine specimen submitted by him on October 10, 2018,

for methamphetamine; and a positive urine specimen submitted by

him on November 28, 2018, for marijuana, the defendant having
                                2
admitted to the probation officer that he used marijuana; and

(2) the defendant failed to submit urine screens as instructed

on January 26 and November 12, 2018, all as admitted by the

defendant on the record of the hearing and all as set forth in

the petition seeking revocation of probation.


          And the court finding, as more fully set forth on the

record of the hearing, that the violations warrant revocation of

probation and, further, that it would unduly depreciate the

seriousness of the violations if probation were not revoked, it

is ORDERED that the probation previously imposed upon the

defendant in this action be, and it hereby is, revoked.


          And the court having complied with the requirements of

Rule 32(a)(1)(B) and (C) of the Federal Rules of Criminal

Procedure, and finding, after considering the factors set forth

in 18 U.S.C. § 3583(e), that the defendant should be confined to

the extent set forth below, it is accordingly ORDERED that the

defendant be, and he hereby is, committed to the custody of the

United States Bureau of Prisons for imprisonment for a period of

ONE (1) DAY, to be followed by a term of one (1) year of

supervised release upon the standard conditions of supervised

release now in effect in this district as promulgated by the

Administrative Office of the United States Courts (National Form
                                3
AO 245B), the standard conditions as set forth in Local Rule

32.3 and the special condition that he spend a period of six (6)

months in a community confinement center commencing as soon as

bed space is available, where he shall follow the rules and

regulations of the facility.   The defendant shall participate in

an intensive outpatient substance abuse treatment program at

Pyramid and submit to random drug screens as directed by the

probation officer.


          The Clerk is directed to forward copies of this

written opinion and order to the defendant, all counsel of

record, the United States Probation Department, and the United

States Marshal.

                                     DATED:   January 4, 2019




                                 4
